Title: From Alexander Hamilton to Charles Pettit, 8 June 1791
From: Hamilton, Alexander
To: Pettit, Charles


Treasury Department June 8th. 1791.
Sir
I have received your letter of the 31st. of May. Inclosed are two statements shewing the precise sums of New Emission money, which have been paid over to the State of Pennsylvania, those which have been disposed of as on account of the United States, and the sum which is understood to be now in the Treasury.
These statements will, I presume, answer every purpose, which can be desired, in regard to the settlement of accounts between the United States and the State of Pennsylvania.
It is not perceived in what manner the surrender of the sum now in the Treasury can contribute to that end; and while such a surrender is not required by the original form of the business, it would be wholly inexpedient, as involving the possibility of an encrease of the mass of floating paper; and this without necessity, or utility.
Pennsylvania is not the only state which might make a similar claim, if a precedent for it were furnished. Measures are now in train for cancelling all paper of this kind.
I have the honor to be   Sir,   Your most obedt. Servt.
Alexander Hamilton
Charles Pettit Esquire.
